I concur in holding that the circuit judge was right in refusing to enter summary judgment, but do not concur in holding that lapse of time without more works release of the bail. The statute was invoked and considered in Rogers v.Jackson Circuit Judge, 250 Mich. 83, but no claim was there made that time alone exonerated the bail.
In Vandergazelle v. Rodgers, 57 Mich. 132, this court stated the law on the subject as follows:
"The record shows that about seven months elapsed after the rendition of the judgment before *Page 248 
the fi. fa. was issued. The delay is unexplained, and is claimed by defendant's counsel as showing such a degree of negligence as to prevent the plaintiff's right to recover. We do not agree with counsel upon this point. We do not think, as a matter of law, we can say a delay of eight months, in the absence of any showing that the defendants on that account have been specially injured thereby, is sufficient to defeat the plaintiff's cause of action. There is no statute attaching such consequences to the delay, and we know of no practice requiring it."
See 6 C. J. p. 933, § 117.
BUTZEL, C.J., concurred with WIEST, J.